DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, 7-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (2017/0038600), hereinafter Hee in view of Huang et al. (CN 207965330), hereinafter Huang.
Regarding claim 1, Hee discloses, in figures 1 and 2, a moving-coil closed-loop auto-focusing module (10, camera lens module) with low magnetic interference, defined with an X axis, a Y axis and a Z axis, perpendicular to each other, having an optical image-capturing axis parallel to the Z axis (paragraph 0019), comprising: an upper cover (20, lens cap), including a through hole (21, opening) (paragraph 0021); a base frame (12, base), engaging the upper cover (20, lens cap) to form an internal accommodation space (11, housing) (paragraph 0020 discloses lens cap is connected to the base); a lens module (30, lens carrier), located inside the accommodation space (11, housing) (paragraph 0022); an elastic module (40, OIS support), clamping the lens module (30, lens carrier), confining the lens module to be slidable along the optical image-capturing axis within the accommodation space (11, housing) (paragraph 0023); at least one coil (39, AF coil), surrounding the lens module (30, lens carrier) (paragraph 0022 discloses the coil wraps the lens module); at least one pair of two opposing driving magnets (50, permanent magnets), mounted on respective lateral sides of the base frame (12, base) in correspondence with the coil, (39, AF coil) (paragraph 0025 and figure 2).
Hee fails to disclose an external circuit, located under the base frame, including an image-sensing element and at least one sensor; and at least one sensor magnet, located peripherally to the lens module, having a magnetizing surface thereof to face downward to align the at least one sensor on the external circuit, so that the sensor 1s able to detect magnetism of the at least one sensor magnet for further being applied to detect a relative displacement between the lens module and the external circuit
Huang discloses an external circuit (27, elastic external circuit), located under the base frame (22, base) (paragraph 0013 under description discloses the external circuit 27 connected to the base 22) (figure 4 shows the circuit 27 is beneath the base 22), including an image-sensing element (271, image sensing element) and at least one sensor (272, sensor) (paragraph 0013); and at least one sensor magnet (28, sensor magnet), located peripherally to the lens module, having a magnetizing surface thereof to face downward to align the at least one sensor on the external circuit (Huang discloses which comprises an image sensing element 271 and at least one sensor 272. the sensor magnet 28 set on one side of the periphery of the lens 23, and the magnetic line of force parallel to the imaging optical axis 91, so that a magnetized surface of the sensor magnet 28 downwards aligning the external circuit 27 of the sensor 272), so that the sensor is able to detect magnetism of the at least one sensor magnet for further being applied to detect a relative displacement between the lens module and the external circuit (Huang discloses the sensor magnet 28 magnetizing direction is the circumferential direction, that is, the magnetic force line direction perpendicular to the imaging optical axis 91, and with a corresponding sensor 272 (the Hall element), to detect displacement of the lens 23 the Z-axis direction).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hee with the external circuits and sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.
Regarding claim 3, Hee discloses, in figures 1 and 2, a moving-coil closed-loop auto-focusing module (10, camera lens module), wherein the two opposing driving magnets (50, permanent magnets) are individually mounted to two diagonal corners of the base frame (12, base) in correspondence with the coil (39, AF coil) (paragraph 0025 and figure 2).
Regarding claim 5, Hee discloses, in figures 1 and 2, a moving-coil closed-loop auto-focusing module (10, camera lens module), wherein the driving magnets (50, permanent magnets) include two opposing main driving magnets, and two opposing auxiliary driving magnets (figure 2 and paragraphs 0025 and 0029).
Hee fails to disclose the sensor magnet is mounted on the lens module in correspondence with one of the two opposing auxiliary driving magnets.
Huang discloses the sensor magnet is mounted on the lens module in correspondence with one of the two opposing auxiliary driving magnets (Huang discloses wherein the sensor magnet 28 set on one side of the periphery of the lens 23).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hee with the sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.
Regarding claim 9, Hee discloses, in figures 1 and 2, a moving-coil closed-loop auto-focusing module (10, camera lens module), wherein each of the two opposing main driving magnets (50, permanent magnet) is one of a dipolar main driving magnet and a monopolar main driving magnet, and one of the two opposing main driving magnets is cut into halves evenly to produce another two main driving magnets with the same volume located at the same side of the lens module (paragraphs 0025 and 0029).
Regarding claim 11, Hee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hee fails to disclose wherein the auto-focusing camera module has a gap surface containing no said driving magnet, and the sensor magnet is mounted on the gap surface.
Huang discloses wherein the auto-focusing camera module has a gap surface containing no said driving magnet, and the sensor magnet is mounted on the gap surface (Huang discloses the movable part 10 on the sensor magnet 11 is configured as one or more bipolar sensor magnet 11b).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hee with the sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.
Regarding claim 12, Hee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hee fails to disclose further including  two sensors (Hall sensors) individually mounted under the sensor magnet and aside to two opposing ends of the sensor magnet for detecting individually N/S magnetic fields, obtaining a larger bandwidth through transformation algorithms, and further identifying displacements of the lens module.
Huang discloses further including  two sensors (Hall sensors) individually mounted under the sensor magnet and aside to two opposing ends of the sensor magnet for detecting individually N/S magnetic fields, obtaining a larger bandwidth through transformation algorithms, and further identifying displacements of the lens module (Huang discloses a double-pole sensor magnet 28 corresponds to a sensor 272 (Hall element), the detecting lens 23 of the displacement in the Z-axis direction of).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hee with the sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.
with the sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.
Regarding claim 13, Hee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hee fails to disclose further wherein the at least one sensor magnet is consisted of two said sensor magnets, and the at least one sensor is consisted of two said sensors located in correspondence with the two sensor magnets, the two sensors being individually mounted to two opposing lateral sides of the lens module, the two sensor magnets being individually mounted to the two opposing lateral sides of the lens module, the two sensors being to detect respective N/S magnetic fields of the corresponding two sensor magnets so as to obtain a tilt angle of the lens module.
Huang discloses further wherein the at least one sensor magnet is consisted of two said sensor magnets, and the at least one sensor is consisted of two said sensors located in correspondence with the two sensor magnets (11a and 11b, pole sensor magnets), the two sensors being individually mounted to two opposing lateral sides of the lens module, the two sensor magnets being individually mounted to the two opposing lateral sides of the lens module, the two sensors being to detect respective N/S magnetic fields of the corresponding two sensor magnets so as to obtain a tilt angle of the lens module (Huang discloses the sensor magnet 11 close to the drive magnet 13 to tilt value judging of the closed loop magnetic field interference).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hee with the sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.
Regarding claim 14, Hee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hee fails to disclose wherein the at least one sensor magnet is consisted of two said sensor magnets, and the at least one sensor is consisted of two said sensors located in correspondence with the two sensor magnets (11a and 11b, pole sensor magnets), the two sensors being individually mounted to two neighboring lateral sides of the lens module, the two sensor magnets being individually mounted to the two neighboring lateral sides of the lens module, the two sensors being to detect respective N/S magnetic fields of the corresponding two sensor magnets so as to correct a position of the lens module.
Huang discloses wherein the at least one sensor magnet is consisted of two said sensor magnets, and the at least one sensor is consisted of two said sensors located in correspondence with the two sensor magnets, the two sensors being individually mounted to two neighboring lateral sides of the lens module, the two sensor magnets being individually mounted to the two neighboring lateral sides of the lens module, the two sensors being to detect respective N/S magnetic fields of the corresponding two sensor magnets so as to correct a position of the lens module (Huang discloses the sensor magnet 11 close to the drive magnet 13 to tilt value judging of the closed loop magnetic field interference).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hee with the sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.
Regarding claim 15, Hee discloses, in figures 1 and 2, a moving-coil closed-loop auto-focusing module (10, camera lens module), wherein, as two said auto-focusing camera modules (10A, and 10B, camera lens modules) having the gap surfaces are integrated into a dual-lens module, the two gap surfaces of the corresponding two auto-focusing camera modules are neighbored and face to each other (paragraph 0057).
Allowable Subject Matter
Claims 2, 4, 6-8, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 2, wherein the claimed invention comprises, in claim 2, the sensor magnet having a magnetizing direction parallel to the optical image-capturing axis is one of a monopolar sensor magnet and a dipolar sensor magnet, the sensor magnet being built integrally as a unique piece or consisted of another two monopolar sensor magnets if the sensor magnet is the dipolar sensor magnet, the sensor magnet being symmetrically or asymmetrically magnetized if the sensor magnet is the dipolar sensor magnet; the driving magnet is one of a monopolar driving magnet and a dipolar driving magnet, polarities of the driving magnet being the same or contrary if the driving magnet is the dipolar driving magnet, the driving magnet being symmetrically or asymmetrically magnetized if the driving magnet is the dipolar driving magnet; in claim 6, wherein one of the two opposing auxiliary driving magnets is further cut into halves to produce another two auxiliary driving magnet having the same volume, and the sensor magnet is located at a place between the another two auxiliary driving magnets; wherein magnetizing surfaces of the another two auxiliary driving magnets face the sensor magnet, and magnetism of each of the magnetizing surfaces is one of an N-pole and an S-pole; wherein a magnetizing direction of the sensor magnet is parallel to the optical image-capturing axis, and the sensor magnet is one of a monopolar sensor magnet and a dipolar sensor magnet; wherein, if the sensor magnet is the dipolar sensor magnet, the sensor magnet is built integrally as a unique piece or consisted of another two monopolar sensor magnets, and the sensor magnet is symmetrically or asymmetrically magnetized; in claim 7, wherein: the two opposing auxiliary driving magnets are both the dipolar driving magnets, and N/S polarities of the two opposing auxiliary driving magnets (external magnets) are the same or different; when the N/S polarities of the two opposing auxiliary driving magnets (external magnets) are the same, polarities at magnetizing surfaces of the two opposing auxiliary driving magnets that face the lens module are the same; when the N/S polarities of the two  opposing auxiliary driving magnets (external magnets) are different, polarities at the magnetizing surfaces of the two opposing auxiliary driving magnets that face the lens module are different; a magnetizing direction of the sensor magnet is parallel to the optical image-capturing axis, the sensor magnet being one of a monopolar sensor magnet and a dipolar sensor magnet; in claim 8, the second electromagnetic driving module further includes a circuit board, two opposing pairs of two collinear X-axial coils, at least one Y-axial coil, a connection plate, a base plate, an X-axial sensor and a Y-axial sensor, the two opposing pairs of two collinear X-axial coils being perpendicular to the at least one Y-axial coil on the circuit board, the X-axial sensor being located between the two collinear X-axial coils in the same pair, the Y-axial sensor being respective to the at least one Y-axial coil, the X-axial sensor and the Y-axial sensor being mounted on and thus electrically coupled with the external circuit; and, the second electromagnetic driving module further includes a Z-axial sensor, the Z-axial sensor being mounted to the base frame and electrically coupled with the external circuit in correspondence with the sensor magnet on the lens module so as to detect a Z-axial movement of the lens module; in claim 16, least one Y-axial coil under the auxiliary driving magnet is simply a coil, the X-axial sensor for detecting X-axial movement of the lens module is mounted aside to the main driving magnet, the two opposing pairs of two collinear X-axial coils for detecting Y-axial movement of the lens module is integrated to be a unique coil, the Y-axial sensor for detecting the same Y-axial movement is mounted to a corner of the auxiliary driving magnet, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872